DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnin et al. (US Patent 7,604,652).
With respect to claim 1, Arnin discloses a spinal implant system (See fig 1A below) comprising: a superior attachment rod (Fig 1A, 16) coupled to, and articulating with respect to, a roller housing (Fig .

    PNG
    media_image1.png
    726
    536
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnin et al. (US Patent 7,604,652) in view of Abdou (US Pub 2008/0243186).
With respect to claims 4, 5 and 7, Arnin et al. discloses the claimed invention except for comprising more than one inferior attachment rod that are movable independently of each other that are coupled to a common swivel joint and are movable together symmetrically with respect to each other wherein said swivel joint comprises a ball-and-socket joint.
Abdou discloses comprising more than one inferior attachment rod (fig 6, 115 has two rods, one on either side of the cross bar) that are movable independently of each other that are coupled to a common swivel joint (swivel joint made up by the cross bar) and are movable together symmetrically (fig 6, shows the rods are symmetrical) with respect to each other wherein said swivel joint comprises a ball-and-socket joint (see fig 8 below) to allow for an adjustable connection to the bone (paragraph 19).

    PNG
    media_image2.png
    607
    640
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arnin to include comprising more than one inferior attachment rod that are movable independently of each other that are coupled to a common swivel joint and are movable together symmetrically with respect to each other wherein said swivel joint comprises a ball-and-socket joint in view of Abdou in order to allow for an adjustable connection to the bone.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/21/2021, with respect to the U.S.C. 112 rejection of claim 3 have been fully considered and are persuasive do to the cancelled claim.  The U.S.C. 112 rejection of claim 3 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-2, and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773